COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of Z. T., a minor child

Appellate case number:     01-13-00407-CV

Trial court case number: 2012-32356

Trial court:               312th District Court of Harris County

          This is an appeal of a termination decree. The notice of appeal does not indicate that
appellant is presumed indigent, and therefore appellant is required to pay the filing fee and to pay
for the record in this appeal. The record in this appeal was due on May 25, 2013. The district
clerk and the court reporter have informed this Court that the appellant has neither requested nor
paid for either record in this appeal. Because this is a termination case, the Court is required to
bring this appeal to final disposition within 180 days of the date the notice of appeal was filed so
far as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN.,
tit. 2, subtit. F app. (West Supp. 2012).
        Accordingly, appellant is hereby ORDERED to file proof that appellant has requested
and paid for or made arrangements to pay for the clerk’s record in this appeal within 5 days of
the date of this order. If proof that appellant has paid for or made arrangements to pay for the
clerk’s record is not filed within 5 days of the date of this order, this appeal may be dismissed for
want of prosecution without further notice. See TEX. R. APP. P. 37.3(b).
        Appellant is further ORDERED to file proof that appellant has requested and paid for or
made arrangements to pay for the reporter’s record in this appeal within 5 days of the date of
this order. If proof that appellant has paid for or made arrangements to pay for the reporter’s
record is not filed within 5 days of the date of this order, the Court may consider and decide
those issues or points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court


Date: ___May 30, 2013___________________